Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice.    See NRS 34.726(1); NRS 34.810(1)(b);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                            First, relying in part on Martinez v. Ryan, 566 U.S.     132 S.
                Ct. 1309 (2012), appellant argued that he had good cause because he was
                not appointed counsel in the first post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                was discretionary in the first post-conviction proceedings.        See NRS
                34.750(1). Further, this court has recently held that Martinez does not
                apply to Nevada's statutory post-conviction procedures.      See Brown v.
                McDaniel,      Nev. , P.3d (Adv. Op. No. 60, August 7, 2014).
                Thus, the failure to appoint post-conviction counsel and the decision in
                Martinez would not provide good cause for this late and successive
                petition.
                            Next, appellant claimed that the decisions in Lafler v. Cooper,
                566 U.S. 132 S. Ct. 1376 (2012), and Missouri v. Frye, 566 U.S. ,
                132 S. Ct. 1399 (2012), provided good cause to excuse his procedural bars
                because he was not informed in writing of the plea offer and because
                counsel, in advising him to take the plea offer, did not adequately explain
                the risks of trial. Appellant's good-cause argument was without merit
                because his case was final when Cooper and Frye were decided, and he
                failed to demonstrate that the cases would apply retroactively to him.

                ...continued
                timely petition was dismissed for lack of jurisdiction. Sandoval v. State,
                Docket No. 52298 (Order Dismissing Appeal, September 12, 2008).

SUPREME COURT
          OF
      NEVADA
                                                     2
(()) 1947 A
                     Even if Cooper and Frye announced new rules of constitutional law, he
                     failed to allege facts to support that he met either exception to the general
                     principle that such rules do not apply retroactively to cases which were
                     already final when the new rules were announced. See Colwell v. State,
                     118 Nev. 807, 816-17, 59 P.3d 463, 469-70 (2002).
                                 Finally, appellant failed to overcome the presumption of
                     prejudice to the State. Therefore, we conclude that the district court did
                     not err in denying the petition as procedurally barred and barred by
                     laches. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                -LAS\
                                                         Hardesty



                                                         -----I--acrA
                                                         Douglas




                     cc: Hon. Kathleen E. Delaney, District Judge
                          Lawrence Joseph Sandoval
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    Orel.